Citation Nr: 1444921	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) in excess of 70 percent from August 28, 2007 to January 15, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, including service in the Republic of Vietnam.  He is a recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and assigned a 50 percent disability rating, effective August 28, 2007.

In January 2012, the RO increased the assigned disability rating for PTSD to 70 percent, effective August 28, 2007, and assigned a disability rating to 100 percent effective in January 15, 2010.  However, from the period dating from August 28, 2007 to January 15, 2010 the increase did not satisfy the appeal in full and the Veteran has not expressed satisfaction with the increased evaluation.  Thus, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  


FINDINGS OF FACT

1.  From August 28, 2007 to January 15, 2010, the Veteran's PTSD is not shown to be manifested by a disability picture that results in total occupational and social impairment.  

2.  PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met from August 28, 2007 to January 15, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, the Veteran's claim for an increased initial rating for his service-connected PTSD is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the April 2008 rating decision, the RO issued a letter dated in October 2007 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As indicated above, in the January 2012 rating action, the RO increased the PTSD disability rating to 70 percent, effective August 28, 2007 and increased the disability rating to 100 percent effective January 15, 2010.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), post-service treatment records, and secured an examination in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

During the period under consideration, the Veteran was afforded a VA examination in March 2008.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 70 percent evaluation for his PTSD from August 28, 2007 and a 100 percent evaluation effective January 15, 2010, the date of the Veteran's substantive appeal.  As discussed below, the Board concludes that a disability rating in excess of 70 percent is not warranted at any time during the period herein under consideration.

The Veteran's psychiatric disability has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this criteria, a 70 percent evaluation is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, and own occupation or name.
	
The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The Veteran has been assigned a GAF score of 55 as determined by the March 2008 VA examiner.  This score is indicative of moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 70 percent for his PTSD from August 28, 2007 to January 15, 2010.  After having reviewed the record, and for reasons explained below, the Board concludes that an increased disability rating is not warranted under the schedular criteria.

The Veteran was afforded a VA psychological examination in March 2008.  Upon interview by the examiner, the Veteran indicated that he remained married to his wife of twenty years.  He has two children, one child from his previous marriage.  He reported that he had lost contact with his son from his second marriage.  The Veteran indicated that during the first part of his current marriage, he and his wife were drug users.  He further elaborated that he had physically abused his wife, prior to 1996.  He has a history (1970 to 1996) of criminal convictions such as, DUI, possession of cocaine, and domestic violence.  The Veteran reported he has a long history of uncontrollable anger.  He became sober in 1998.  The examiner documented that the Veteran has a history of alcohol and drug use, increase irritability, short temper, and eating excessively.

The examiner documented the Veteran's current symptoms of depression, sleep disruptions including nightmares, suicidal ideation, anxiety, and difficulty with concentration, memory, and focus.  The Veteran indicated that he has problems with short term memory and concentration.  He writes multiple reminder notes to himself.  He reported he will go to the garage to get the vacuum, but once he is in the garage he forgets why he was there.  The Veteran described increased conflicts with his wife.  The conflicts involve differing on opinions, such as how to discipline their daughter.  The Veteran stated that his wife feels she cannot speak to him because of his anger outbursts.  He indicated that he is unable to maintain relationships with others because he becomes easily irritated with others.  With respect to current activities and leisure, the Veteran indicated he has been retired for five years.  Therefore, he attempts to stays busy by conducting house chores, riding his motorcycle, cutting wood and performing yard work.  He is involved with his church and spends time with the pastor.  Over the past couple years, the Veteran has made hospital visits with the pastor.  He reported that he enjoys helping other people.  This past winter, the pastor took the Veteran to visit and engage with others.  The Veteran reported that it helped him to spend time with others.   However, he indicated that if he is not busy he becomes irritable.  He stated he avoids crowds because he gets defensive, irritable, and wants to hurt people in these types of environments.  The examiner noted that the Veteran does not understand outcome of his behavior, and has poor impulse control.

The Veteran stated that he has homicidal thoughts.  The examiner noted he "has thoughts related to people on the news but denies any current plan or intent."  See VA examination March 2008.  He reported suicidal ideation at least once a month, but denied any current plan or intent.  The examiner noted that there has been "multiple incidents of behavior in which he could have been killed, drove truck off the bridge, hit building while on motorcycle, multiple fights."  Id.  However, the examiner concluded that the Veteran's PTSD symptoms result in deficiencies in judgment, thinking, family relations, work, and mood.  The examiner also stated that the Veteran exhibits no total occupational and social impairment.  A GAF of 55 was assigned.  Id.

Specifically, in March 2008, the Veteran indicated that his relationship with his wife was not going well.  He stated that his wife threatened to leave him because of his inability to control his anger.  VA treatment records dated April 2008 noted that the Veteran and his daughter frequently argue.  In May 2008, the Veteran stated that he had been involved in family activities and was motivated to control his anger.  The VA treatment provider noted that the Veteran's conversation was rational and goal directed.  See, e.g., VA treatment records dated May 2008. 

VA treatment records dated July 2008 documented that the Veteran attended a crowded fireworks display in July and thought how it would be an ideal time to use his gun. The VA treatment provider noted that the veteran expressed concern that he had violent thoughts.  The Veteran stated that he does not have a gun nor have intent to act on those thoughts.  See VA treatment records dated July 2008.  He explained that he feels uncomfortable in large crowds and the noise intensified his hypervigilance.  He typically avoids crowded environments.  However, he indicated there is an upcoming family reunion and in the past he avoided them.  Id.  However, he plans on attending this year.  He reported feeling anxious about the upcoming reunion.  He reported that overall his family relationships were improving.  Id.  The examiner noted that the Veteran is starting to utilize more appropriate coping skills.  

 In December 2008, the Veteran reported that he was unable to control his anger, which nearly resulted in a physical altercation with his son.  See VA treatment records dated December 2008.  The Veteran elaborated that he was walking over furniture in order to reach his son, however others stopped him before he was able to reach his son.  He indicated that this was the first anger outburst that he had in a while.  Id.

The Veteran indicated that he had thoughts of riding his motorcycle into another vehicle, but has no current intent.  See, e.g., VA treatment records dated February 2009.  In February 2009, he reported on a suicide risk questionnaire that he had thoughts of taking his life.  Thereafter, the Veteran was seen by a social worker for a rapid response.  He clarified to the social worker that there was a misunderstanding between himself and the primary nurse.  He further stated that he has thoughts of "suicide, but definitely not suicidal today and had no plans for attempting suicide or harming anyone in the future."  Id.  The social worker noted that the Veteran was casually, cleanly, and appropriately dressed.  He was oriented and focused on the future and looking forward to VA treatment.  Id.

VA treatment records dated July 2009 reported that the Veteran kept busy with church activities and helping his wife around the house with landscaping.  He indicated he was happy with the changes made in his life.  He stated "I used to go around looking for fights and now I try to find ways to prevent them from happening."  See VA treatment records dated July 2009

VA treatment records dated October 2009 documented the Veteran's sleep difficulties; specifically, nightmares, which have caused in his wife and he to sleep in separate bedrooms.  Additionally, the Veteran stated that when he attends football games to watch his daughter cheerlead, he has thoughts of throwing someone over the guard rail due to his discomfort in large crowds.  See VA treatment records dated October 2009.  The VA treatment provider noted that the Veteran was casually, cleanly, and appropriately dressed.  His speech volume and tone were unremarkable.  His thought process and though content were unremarkable.  His communication was fair and his affect was congruent and appropriate.  The Veteran exhibited no signs of delusions or hallucinations.  Id.

VA treatment records dated July 2009 reported that the Veteran and his daughter were working on ways to improve their communication.  He stated that, overall, his family relationships were improving.

In his substantive appeal (VA form 9) the Veteran indicated that his PTSD symptoms were extremely worsening.  He reported "I don't go out in public, but instead I prefer to stay home by myself.  I go days without personal hygiene....  I have no personal relationship with my wife.  I have thoughts of killing myself or other people."  See VA form 9 dated January 2010.  He also stated that he retired in 2003 to avoid being fired, due to his attitude.  Id.  As indicated above, the Veteran was awarded 100 percent disability rating dated from January 15, 2010.  

Based on a review of the evidence, the Board concludes that a disability rating in excess of 70 percent is not warranted for the Veteran's PTSD from August 28, 2007 to January 15, 2010.  Crucially, the findings of the March 2008 VA psychological examination report and the VA mental health treatment records are indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran was shown to maintain familial relationships and exhibited an interest in activities outside of the home.  See, e.g., VA examination report dated March 2008.

Although the Veteran contends that his PTSD symptoms were more severely disabling than what is reflected in the assigned 70 percent rating, the evidence does not demonstrate total occupational and social impairment due to symptoms as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  The Board recognizes that the Veteran reported short term memory loss.  See VA examination dated March 2008.  However, the evidence of record does not support a finding that such symptomatology rose to the level of memory loss for names of close relatives or own names, which is characterized by a 100 percent disability rating.  Further, as indicated above, it is undisputed that the Veteran experienced suicidal ideation and impaired impulse control including unprovoked irritability with periods of violence.  See, e.g., VA treatment records dated December 2008 and October 2009; see also VA examination dated March 2008.  Crucially, the evidence of the record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  Moreover, the presence of certain symptoms is not necessary determinative.  These symptoms must also cause the occupational and social impairment in referenced area.  See Vazquez-Claudio, supra.  Significantly, the March 2008 examiner specifically found that the Veteran's PTSD symptomatology was not productive of total occupational and social impairment, and these findings have not been contradicted by another medical professional.

In sum, from August 28, 2007 to January 15, 2010, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships, i.e. the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time during the appeal period.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 70 percent from August 28, 2007 to January 15, 2010.  Therefore, the evidence of record does not support the schedular criteria required for the next higher rating of 100 percent for this service-connected disability at any time during the current appeal.  This claim must be denied.

III.  Additional Considerations

Finally, the Board finds that the Veteran's PTSD disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria reasonably describe the Veteran's psychiatric disability level and symptomatology such as disturbances of mood, flattened affect, suicidal ideation, memory loss, etc., and provide for higher, 100 percent, ratings for additional or more severe symptomatology than is shown by the evidence during each pertinent time period.  In addition, the rating criteria define different levels of impairment due to particular symptoms, but allow for other symptoms of similar severity, frequency, and duration as reflected by the phrase, "due to such symptoms as," which is included for each disability level.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 70 percent schedular rating from August 28, 2007 to January 15, 2010 is therefore, adequate.  See Thun, 22 Vet. App. at 115.

However, even if the first Thun element had not been satisfied due to any PTSD symptoms not contemplated by the rating criteria, extraschedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  From August 28, 2007 to January 15, 2010, the Veteran's PTSD has not presented an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, a referral for extraschedular consideration is not warranted during the period herein under consideration.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Although the Veteran has submitted evidence as to his psychological symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, specifically as a result of his service-connected PTSD prior to January 15, 2010.  The question of entitlement to a total disability rating based on individual unemployability (TDIU) due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.








ORDER

Entitlement to an initial disability rating for PTSD in excess of 70 percent from August 28, 2007 to January 15, 2010, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


